Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are pending in the application and are currently subject to the following restriction and election requirement.

3. 	Claim 11 is objected because the claim contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a) (1) and (a) (2).  The claims fail to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  In particular claim 11 discloses sequences without SEQ ID NOs.  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the period for response beyond the six-month statutory period.  Direct the response to the undersigned.

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-12, drawn to a construct comprising, in combination: a ligand that binds to EphA2, EphA3, and EphB2; and at least one effector molecule; classified, for example, C07K 14/705.

Group II, claims 13-14, drawn to a nucleic acid that encodes a construct of claim 1, or a protein or peptide portion thereof; classified, for example, C07K 2319/09.

Group III, claim 15, drawn to a method of detecting EphA2, EphA3 and/or EphB2 expressing cells, comprising administering said construct of claim 1 to a cell or group of cells, wherein said construct comprises a detectable group, and detecting said detectable group; classified, for example, G01N 33/574.

Group IV, claims 16-18, drawn to a method of delivering at least one effector molecule to a cell of interest, comprising: contacting the construct of claim 1 to a cell of interest under conditions in which said construct is internalized therein; classified, for example, C07K 2319/01.

Group V, claims 19-20, drawn to a polypeptide comprising a mutant eA5, or an EphA2, EphA3 and/or EphB2 binding fragment thereof, or a nucleic acid encoding a polypeptide comprising a mutant eA5, or an EphA2, EphA3 and/or EphB2 binding fragment thereof; classified, for example, C07K 14/00.

5.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Groups III-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the protein of
the Group I can be used to generate an antibody which binds to the protein.
Inventions of Groups I, II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that the construct comprising the ligand-effector molecule of the Group I, the nucleic acid of the Group II, a polypeptide or a nucleic acid encoding the polypeptide of the Group V are structurally and functionally distinct molecules with different activities and functions, which are produced by distinct processes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Groups II, V and Groups III-IV are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06.  In the instant case, the nucleotide molecule of the Groups II and V cannot be used in, or made by the methods of Groups III-IV, Groups III-IV which are drawn to the use of the construct of claim 1.
Inventions of Groups III-IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success. In particular Group III is drawn to a method of detecting EphA2, EphA3 and/or EphB2 expressing cells, while Group IV is drawn to a method of delivering at least one effector molecule to a cell of interest. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

8.	This application contains claims generic to the following disclosed patentably distinct species of the inventions of Groups I-V: 

1)	The species of the invention of Groups I-IV are as follows:
A)	This application contains claims directed to the following patentably distinct species of ligand. Applicant is required to select one species of ligand from eA5, a mutant of eA5, or an EphA2, EphA3 and EphB2 binding fragment thereof.
B)	This application contains claims directed to the following patentably distinct species of effector molecule. Applicant is required to select one species of effector molecule from a toxin, an amphipathic antimicrobial peptide, a radiopharmaceutical, or a chemotherapeutic agent.
i)	If Applicants elect a toxin, then Applicants must make the following election. This application contains claims directed to the following patentably distinct species of toxin. Applicant is required to select one species of toxin from a diphtheria toxin or a Pseudomonas exotoxin A.
ii)	If Applicants elect an amphipathic antimicrobial peptide, then Applicants must make the following election. This application contains claims directed to the following patentably distinct species of an amphipathic antimicrobial peptide. Applicant is required to select one species of an amphipathic antimicrobial peptide from (KLAKLAK)2; (KLAKKLA)2; (KAAKKAA)2, or (KLGKKLG)2.
C)	This application contains claims directed to the following patentably distinct species of subcellular compartment localization signal element. Applicant is required to select one species of subcellular compartment localization signal element from a nuclear localization element or a lysosomal localization element.
D)	This application contains claims directed to the following patentably distinct species of formula. Applicant is required to select one species of formula from A-B-C-D-E, E-D-C-B-A, A-B-D-C-E, or E-C-D-B-A.

2)	The species of the invention of Group V are as follows:
This application contains claims directed to the following patentably distinct species of polypeptide. Applicant is required to select one species of polypeptide from a mutant eA5, or an EphA2, EphA3 and/or EphB2 binding fragment thereof.

9.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each ligand, or effector molecule, or formula, or polypeptide is structurally and/or functionally different from the others, each different species of any of the inventions of Groups I, II, III, IV and V is a materially and manipulatively different process.  In addition, these species are not obvious variants of each other based on the current record.  Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of ligand, or effector molecule, or formula, or polypeptide will not provide adequate information regarding any other.  Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other.  Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809. 

10.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

11.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642